DETAILED ACTION
This action is in response to the filing of 10-23-2020. Claims 1-5, 7-10, 12 and 15-24 are pending and have been considered below:

Allowable Subject Matter
Claims 1-5 and 7-9 is allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 12, 17-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (“Quinn” 10254803 B1) in view of Narayanaswami et al.  (“Narayanaswami” 20150015495 A1), Goulden et al. (“Goulden” 20200042170 A1) and Ording (9508320 B2).
Claim 10: Quinn discloses a computing device comprising: a display;
a display unit manager configured to present an original unit of display area having an original dimension at an original location on the display (Figure 20a; Column 14, Lines 30-35; full screen display presented); sensors configured to sense a current position of a hardware input device relative to the computing device (Column 4, Lines 41-50; sensors); 
the display unit manager configured to utilize the current position to predict a future position of the hardware input device that will physically occlude a portion of the display (Figure 20b and Column 14, Line 43-57; display at current position and further moves display dynamically to avoid overlap);
compute where to present an updated unit of display area having an updated dimension at updated location on the display that does not include the portion (Figures 10a-c, 20b and Column 10, Line 58-Column 11, Line 24, Column 14, Line 43-57; display dynamically moves before area is occluded (i.e. ribbon));
the updated location being different from the original location the future position being different from the current position (Figure 20b and Column 14, Line 43-57; as the display moves the original, future and current position are different).
Quinn discloses language that could provide the equivalence of predicting and further provides a transitioning capability where items are adjusted (Column 14, Lines 6-14; rearranging of the display).
However because Quinn may not explicitly recite predict a future position of the input device; and present a transition unit of display area at a transition location on the display; Narayanaswami and Goulden are disclosed. 
Narayanaswami is provided because it discloses an ability to predict an occluded region on the display and modify/update the location of content to address possible occlusion (Paragraph 42). Narayanaswami further allows the interfaces to predict what adjustment need to occur to ensure the sensed input device did not obscure the content while also providing transitions before input arrives (Paragraph 42). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device to provide explicit prediction capability in Quinn. One would have been motivated to provide the functionality to enhance user experience by proactively performing adjustments for the  configurations of Quinn.   
To further expound on predicting a future position based on an input device location and transitioning of a graphical display, Goulden is disclosed. Goulden looks at finger placement (input device) and determines a future location based on current position (movement in first position) and based on the determined position the system performs a transition of the graphical element before the input device reaches the position (abstract and Paragraph 51). The incorporation enhances the modified system and provides explicit transition locations based on the determination. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device in order capture detailed dynamic transitioning to be incorporated with the dynamic adjustments found in the modified Quinn. One would have been motivated to provide the functionality to enhance user experience by highlighting an area of interest for expanded visual feedback. 
Last, Quinn may not explicitly disclose a transition dimension at a transition location on the display, the future position being different from the current position,
the transition location being between the original location and the updated location;
the transition dimension being between the original dimension and the updated dimension; and at least one of the updated location being different from the original location or the updated dimension being different from the original dimension.
Ording is provided because it discloses a display with an original dimension and transition state and updated dimension. 
The transition dimension further provides transition between the original and updated dimension, along with different locations and dimensions from the original (Figures 3a-3f and 5a-5f; Paragraphs 37 and 40). Quinn provides dynamic movement of a display (ribbon) which could utilize the transition features of Ording within its’ display unit. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device and provide enhanced transition display capability in Quinn. One would have been motivated to provide the functionality to enhance user experience by enhancing feedback for the modifications/configurations of Quinn.   
Claim 12: Quinn, Narayanaswami, Goulden and Ording disclose a computing device of claim 11, wherein the original dimension and the updated dimension are the same (Quinn: Figures 20b the original dimensions and updated dimensions are the same for the display areas).
Claim 17 is similar in scope to claim 10 and therefore rejected under the same rationale. 
Regarding the transition altering the location, aspect ratio, or size of the unit and the altering of current and future condition being different:
(Quinn: Figures 20b and Column 14, Line 43-57, Column 4, Lines 41-49; location of item during original condition changes in future condition).
(Narayanaswami: Paragraph 42; size and location of item during original condition changes in future condition)
(Goulden: abstract and Paragraph 51; size of item during original condition changes in future condition). 
(Ording: Figures 3a-3f and 5a-5f; Paragraphs 37 and 40; future unit and original unit different)
Claim 18: Quinn, Narayanaswami, Goulden and Ording disclose a device of claim 17, wherein the processor performs the computing the future unit before the future condition occurs (Quinn: Figures 20b and Column 14, Line 43-57; hardware device area will occlude display and is dynamically moved before covering the area).
Claim 19: Quinn, Narayanaswami, Goulden and Ording disclose a device of claim 17, wherein the display comprises a first display and a second display, and wherein computing the future unit comprises moving the original unit from the first display to the second display (Quinn: Figures 20b/c and Column 15, Lines 4-11 first and second display with display moved to first display). 
Claim 21: Quinn, Narayanaswami, Goulden and Ording disclose a device of claim 17, wherein the future condition includes a portion of the display occluded by a hardware input device (Quinn: Figure 20b and Column 14, Line 43-57; hardware device area will occlude display).
Claim 22: Quinn, Narayanaswami, Goulden and Ording disclose a computing device of claim 15, wherein the series of transition units have a series of transition locations progressing from the original location to the updated location (Ording: Figures 3a-3f and 5a-5f; Paragraphs 37 and 40; transition progresses).
Claim 23: Quinn, Narayanaswami, Goulden and Ording disclose a device of claim 17, wherein the transition unit comprises a series of transition units having a series of transition locations progressing from an original location of the original unit to a future location of the future unit(Ording: Figures 3a-3f and 5a-5f; Paragraphs 37 and 40; transition progresses).
Claim 24: Quinn, Narayanaswami, Goulden and Ording disclose a device of claim 17, wherein the change includes a rotation of the display, and the future condition is different from the current condition with respect to an orientation of the display (Quinn: Figures 10-11 and 21, Column 4, Lines 16-20 and Column 5, Lines 20-31; rotation of display).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being 
unpatentable over Quinn et al. (“Quinn” 10254803 B1), Narayanaswami et al. (“Narayanaswami” 20150015495 A1), Goulden et al. (“Goulden” 20200042170 A1) and Ording (9508320 B2) in further view of Zhao et al. (“Zhao” 20180048888 A1).

Claim 15: Quinn, Narayanaswami, Goulden and Ording disclose a computing device of claim 12, but may not explicitly disclose wherein the transition unit comprises a series of transition units. Zhao is provided because it discloses a transition of interfaces that provides a series of transition frames (Paragraph 47). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device and provide a series of transitions in the modified Quinn. One would have been motivated to provide the functionality to enhance user experience by highlighting areas of movement/focus through heightened visual feedback.   
Claim 16: Quinn, Narayanaswami, Goulden and Ording disclose a computing device of claim 15, but do not explicitly disclose wherein the transition unit comprises a transition video. Zhao is provided because it discloses a transition of interfaces that provides a series of transition frames (Paragraph 47; frames are a representation of video). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in order to provide a transition video in the modified Quinn. One would have been motivated to provide the functionality to enhance user experience by highlighting areas of movement/focus through heightened visual feedback.   

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (“Quinn” 10254803 B1), Narayanaswami et al. (“Narayanaswami” 20150015495 A1), Goulden et al. (“Goulden” 20200042170 A1) and Ording (9508320 B2) in further view of Aurongzeb et al. (“Aurongzeb” 20180329580 A1).

Claim 20: Quinn, Narayanaswami, Goulden and Ording disclose a device of claim 19, but do not explicitly disclose wherein the original unit comprises a first original unit on the first display and a second original unit on the second display and wherein computing the future unit comprises resizing the first original unit on the first display and moving the second original unit from the second display to the first display.
Aurongzeb is provided because it discloses a transition of interfaces that provides a first and second unit and displays transitions of the first unit resized on the first display while moving some of the second display onto part of the original first display  (Paragraph 5 and Paragraph 30; different unit and display configurations meeting desired layout are provided). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique on a known device to provide the layout in the modified Quinn. One would have been motivated to provide the layout for a desired look and feel that meets a user’s need to achieve efficient screen real-estate management.   





Response to Arguments
Applicant's arguments have been fully considered and Ording is disclosed to capture the transition capability. Quinn provides a dynamic movement of graphical objects within the display based on a sensed physical input device and Ording incorporates a visual aspect of feedback by which the objects can be transitioned.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. 2011/0057907 A1 [0093].


Applicant’s amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        1-28-2021